DECISION OF DISMISSAL
This matter is now before the court on its own motion to dismiss for lack of prosecution.
On August 31, 2010, Plaintiff filed with the court an Authorization to Represent naming John Lifflander as Plaintiff's representative. On September 2, 2010, Plaintiff's representative filed two Certificates of Service notifying the court that Plaintiff had made both Defendants aware of Plaintiff's change in representation.
On September 30, 2010, the court mailed a Journal Entry to the parties informing Plaintiff that it had 14 days to respond or the court would dismiss the appeal for lack of prosecution. On October 4, 2010, Plaintiff's representative filed a letter entitled "Response to Request for Status Report."
Plaintiff's representative informed the court that "the original representative left suddenly," and that he "was not aware that [the court was] waiting for a status report." (Ptf's Ltr at 1, Oct 4, 2010.) Plaintiff's representative requested notice of the due date for the next update. (Id.) In a later Journal Entry dated October 14, 2010 Plaintiff was notified its next mandatory written status *Page 2 
report was due on or before January 6, 2011. As of the date of this decision, nothing has been filed with the court. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed for lack of prosecution.
Dated this ____ day of January 2011.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on January25, 2011. The Court filed and entered this document on January 25, 2011.